 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT TACOMA

 6      DARYL ROGERS,
                                                                 Case No. C19-5501-RBL-TLF
 7                                     Petitioner,
                   v.                                            ORDER ADOPTING REPORT AND
 8                                                               RECOMMENDATION
        JEFFREY A UTTECHT,
 9
                                       Respondent.
10

11

12          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

13   Recommendation [Dkt. #12], recommending that the Court deny petitioner’s federal habeas

14   corpus petition without prejudice, and Petitioner’s Objection to the Report and Recommendation

15   [Dkt. #13]:

16          (1)         The Magistrate Judge’s report and recommendation is approved and ADOPTED;

17          (2)         Petitioner’s federal habeas corpus petition [Dkt. #6] is DISMISSED without

18                      prejudice for failure to exhaust state court remedies;

19          (3)         A certificate of appealability is DENIED;

20          (4)         Petitioner’s “Motion to Request Court Rule on Petition” [Dkt. 10] and “Motion to

21                      Compel Discovery of Information” [Dkt. 8] are DENIED as moot; and

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -1
 1        (5)    The Clerk is directed to close this case and to send copies of this Order to

 2               petitioner, to Magistrate Judge Theresa L. Fricke and to any other party that has

 3               appeared in this action.

 4        IT IS SO ORDERED.

 5        Dated this 1st day of August, 2019.

 6

 7

 8                                                     A
                                                       Ronald B. Leighton
 9
                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -2
